Citation Nr: 1040478	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-38 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a respiratory disorder 
to include bronchitis, and to include as due to exposure to Agent 
Orange.

4.  Entitlement to service connection for a skin disorder to 
include tinea curia, claimed as chronic rash of the groin area.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in January 2005 and February 2006 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In the January 2005 rating decision the RO denied service 
connection for a respiratory disorder identified as bronchitis; 
and in the February 2006 rating decision the RO denied service 
connection for bilateral hearing loss and for respiratory 
disorder identified as bronchitis.  The Veteran perfected appeals 
as to each of these denials.

In a statement submitted in July 2009, the Veteran withdrew a 
claim on appeal for an increased disability rating for 
posttraumatic stress disorder.  That issue is no longer on appeal 
to the Board.

The issues of entitlement to service connection for (1) right ear 
hearing loss, (2) a respiratory disorder to include bronchitis, 
and to include as due to exposure to Agent Orange, and (3) a skin 
disorder to include tinea curia, claimed as chronic rash of the 
groin area, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

There is no competent medical evidence showing a diagnosis of a 
left ear hearing loss disorder as defined by VA.


CONCLUSION OF LAW

A left ear hearing loss disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, and what parts of that information or 
evidence VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
March 2004, January 2005, October 2005, November 2005, March 
2007, July 2007, March 2008, October 2008, January 2009, and 
August 2009.  These documents in combination provided notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claim for service connection on appeal.  
The RO has provided adequate notice of how effective dates are 
assigned.  The claim was subsequently readjudicated most recently 
in a June 2009 supplemental statement of the case.  To the extent 
the appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record pertinent to this claim contains limited 
service treatment and personnel records, and records of medical 
treatment received privately and from VA.  An examination of the 
Veteran's left ear hearing by VA is not necessary because as 
discussed below, there is no evidence of a current left ear 
hearing loss as defined by VA.  See McClendon v. Nicholson, 20 
Veteran. App. 79, 83 (2006); 38 C.F.R. § 3.385. 
 
The Veteran was also notified of the opportunity to present 
testimony before the Board, however, he failed to report for a 
Board hearing scheduled in August 2010.  There is no indication 
that the Veteran requested another hearing or provided reasons 
for the failure to report.  

There is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim with respect to the claimed left ear 
hearing loss.  Although the Board requests the RO/AMC to obtain 
service treatment records in the Remand below, any such records 
obtained would have no bearing on the left ear hearing loss claim 
since there is no current diagnosis of a left ear hearing loss 
after service as defined by VA.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection for Left Ear Hearing Loss

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

When a veteran served 90 days or more during a period of war and 
an organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385.  In sum, to be considered a current 
hearing loss disability for VA purposes, the medical evidence 
must show that impaired hearing meets the above auditory 
criteria.  Id.

The United States Court of Appeals for Veterans Claims (Court), 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further held that 38 C.F.R. § 3.385 then operates to 
establish when a hearing loss can be service connected.  Hensley, 
5 Vet. App. at 159.  Unless a hearing loss as defined under 38 
C.F.R. § 3.385 is shown, VA may not grant service connection for 
hearing loss.  Id.  

Importantly, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  In the absence of proof of a present disability, there can 
be no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

If there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  If the evidence supports the claim 
or is in relative equipoise, the Veteran prevails; if a fair 
preponderance of the evidence is against the claim, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Careful review of the service treatment records associated with 
the Veteran's period of service, and subsequent private and VA 
treatment records fails to show that the Veteran has a left ear 
hearing loss as defined by VA under 38 C.F.R. 
§ 3.385.

Review of service treatment records submitted by the Veteran 
includes reports of two examinations that both contain 
audiological evaluations of the ears, showing that the pure tone 
hearing threshold levels for the left ear at 500, 1000, 2000, and 
4000 hertz were recorded as 20, 5, 5, and 20 dB on one undated 
examination; and as 15, 15, 15, and 15, on another examination at 
separation. 

The report of an October 2006 private audiology included 
audiometric findings of pure tone hearing threshold levels that 
are shown in graphic form only.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding 
that neither the Board nor the RO may not interpret graphical 
representations of audiometric data).  

Nevertheless, a visual analysis of the markings at the 500, 1000, 
2000, and 4000 Hertz pure tone hearing threshold levels did not 
indicate decibel levels for the left ear over approximately 20 
decibels.  These graphic findings clearly denote that the pure 
tone thresholds for the left ear do not meet the requirements to 
be considered a disability under 38 C.F.R. § 3.385.  Furthermore, 
speech recognition scores using the Maryland CNC Test were 100 
percent for the left ear.  At that examination the examiner 
diagnosed that the left ear hearing was within normal limits.  
The Veteran himself only reported having had a gradual hearing 
loss in the right ear, with no mention of any hearing problems 
with the left ear.  The October 2006 private audiological results 
do not support a finding of current hearing disability in the 
left ear for VA benefits purposes.  38 C.F.R. 
§ 3.385 (2009).  

There are no other medical records otherwise showing a current 
hearing disability in the left ear for VA benefits purposes.  Id.  
In sum, careful review of private and VA treatment records reveal 
no medical evidence showing a left ear hearing loss as defined by 
VA.  See 38 C.F.R. § 3.385.

To establish entitlement to service connection, in part, there 
must be medical evidence of a current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). As there is no medical 
evidence of a current hearing loss disability of the left ear, 
the preponderance of the evidence is against the claim of a 
current left ear hearing loss that is etiologically related to 
service.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss, is denied.





REMAND

A remand in this case is necessary for the following reasons.  
The Veteran is seeking entitlement to service connection for (1) 
a right ear hearing loss, (2) a respiratory disorder to include 
bronchitis, and (3) a skin disorder to include tinea curia, 
claimed as chronic rash of the groin area.  There is some 
evidence indicating that the Veteran has a right ear hearing loss 
disability as defined under 38 C.F.R. § 3.385, and that the 
Veteran has a respiratory disorder and skin disorder.  

Review of the claims files shows that an initial request by the 
RO via the Personnel Information Exchange System (PIES) for the 
service treatment records received a response that there were no 
records at Code 13 for the Veteran.  The RO was informed that if 
another PIES request was made and addressed to Code 11, that the 
request would go through DPRIS and then any imaged records that 
were available would be furnished in response to the request.  
The RO made that request and the response in April 2004 was that 
DPRIS was negative for images for the Veteran, for both service 
treatment records and for the personnel file.  

Nonetheless, in an October 2005 statement, the Veteran stated 
that the National Personnel Records Center (NPRC) sent him the 
attached SMRs (service medical records).  Attached to that 
statement he provided several service treatment records.  
Attached to a statement received later in October 2005, the 
Veteran provided two more service treatment records.  
 
The RO previously sought the Veteran's missing service treatment 
records through PIES, but was met with inconclusive/negative 
responses.  When VA attempts to obtain records from a federal 
department or agency, the efforts to obtain those records must 
continue until the records are obtained unless it is reasonably 
certain that such records do not exist or that further efforts to 
obtain those records would be futile. 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2), (c)(3) (2009).  

Based on the Veteran's statement discussed above, and the service 
treatment records he provided that were sent to him by NPRC, 
apparently the Veteran was able to obtain service treatment 
records from NPRC.  Thus, it is not reasonably certain that such 
records do not exist; and there may very well be additional 
service treatment records, which the RO/AMC should make further 
efforts to obtain.  The RO/AMC must attempt to locate service 
treatment records for the Veteran's term of active duty.  If the 
RO/AMC is unable to locate the records, it must (in accordance 
with Washington v. Nicholson, 19 Vet. App. 362 (2005)) seek them 
via alternate sources.   

With respect to the Veteran's respiratory disorder claim, the 
service treatment records that are on file include one undated 
treatment note showing objective findings of "slight decrease in 
expiratory time-bronchospasm?".  That treatment note concluded 
with an impression of upper respiratory infection-muscular 
pains, and rule out bronchitis.  Other service treatment records 
on file show treatment for symptoms associated with chest pain 
and upper respiratory infection.

The report of a December 2003 VA examination for respiratory 
conditions shows that the Veteran had respiratory system 
complaints of cough and wheezing.  After examination, the report 
contains a diagnosis that the Veteran has chronic bronchitis with 
shortness of breath and severe obstructive lung defect.  That 
examiner did not, however, provide an opinion as to the 
likelihood that the current diagnosis was etiologically related 
to the episodes of treatment in service.   

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an event, 
injury, or disease in service; (c) indicates that the claimed 
disability or symptoms may be associated with the Veteran's 
service or other service-connected disability, and (d) does not 
contain sufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence shows that the Veteran suffered some upper 
respiratory symptoms over time during service, including possible 
bronchospasm, which may be associated with the current diagnosis 
of chronic bronchitis with shortness of breath and severe 
obstructive lung defect.  Therefore, the RO/AMC should provide a 
medical examination, which is necessary to decide the claim.  38 
C.F.R. § 3.159(c) (4).

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel 
Center, or any other appropriate service 
department office, and NPRC; and obtain 
service treatment and personnel records.  If 
it is determined that the above records or 
information do not exist or that efforts to 
obtain them would be futile, then a formal 
determination, pursuant to 38 C.F.R. § 
3.159(c)(2), must be entered.  In the event 
that it is determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38
 C.F.R. § 3.159(c), and give him an 
opportunity to respond.  Note that the 
Veteran was apparently able to obtain some 
service treatment records from NPRC.

2.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received after service for his 
claimed right ear hearing loss disorder, 
respiratory disorder, and skin disorder.  
Request the Veteran to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private treatment records are not 
successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R § 3.159 (2009).  

3.  Thereafter, schedule the Veteran for VA 
examination of his respiratory disorder by an 
appropriate specialist to determine the 
nature and etiology of the claimed 
respiratory disorder diagnosed as chronic 
bronchitis with shortness of breath and 
severe obstructive lung defect, or other 
associated respiratory condition.

All studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
and all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should review 
the entire claims folder in conjunction with 
this examination. This fact should be so 
indicated in the examination report. The 
rationale for any opinion expressed should be 
included in the examination report.  If the 
examiner determines that it is not feasible 
to respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence and 
examine the Veteran performing all necessary 
studies.  The examiner should elicit from the 
Veteran a narrative of his history of 
relevant symptoms during and since his period 
of active service.

For any respiratory disability diagnosed, the 
examiner should provide a medical opinion as 
to whether there is a probability of 50 
percent or greater (is at least as likely as 
not) that such disability began or was 
permanently worsened during active service, 
and/or was the result of an inservice injury 
or disease.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
addressing whether or not any current 
respiratory disability is related to service.  

4.  After completion of the requested 
examination, the RO should review the 
respiratory examination report to ensure that 
it is in complete compliance with the 
directives of this remand.  If any report is 
deficient in any manner, it should be 
returned to the examiner.

5.  Then conduct any additional development 
deemed appropriate by the RO with respect to 
the claimed right ear hearing loss disorder, 
respiratory disorder, and skin disorder; to 
include further examination if indicated in 
accordance with the receipt of any additional 
service treatment and postservice treatment 
records.  

6.  Thereafter, if a claim is not granted, 
issue the Veteran and his representative a 
supplemental statement of the case on that 
claim.  Allow an appropriate period of time 
for the Veteran and his representative to 
respond. Thereafter, return the case to the 
Board for further appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


